Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the application submitted by the Applicant on November 12, 2019.
Claims 1-14 are pending and have been examined. 
This action is made NON-FINAL.
Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, and 12-14 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20180029496 A1 to Hall, in view of US 20100274690 A1 to Tate, in view of U.S. App. Pub. No. US 20100106401 A1 to Naito.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1: 
Hall teaches:
1. A vehicle battery exchange system comprising: a battery charger configured to store multiple batteries 5therein, and including a first battery locking device that is configured to be unlocked when each of the batteries is withdrawn from the battery charger and is configured to be locked when the batteries are stored in the battery charger, the battery charger charging a battery among the stored batteries when a state-of-10charge of the corresponding battery is insufficient; and 
Hall at least at [0004] {including an exchangeable battery kiosk with a locking and releasing mechanism to secure an exchangeable battery}; [0018]-[0019] FIG. 1 {system including charger for multiple batteries} depicting one embodiment of an exchangeable battery kiosk according to the claimed invention. Kiosk 100 includes receptacle slot 101, exchangeable battery 102, maintenance panel 103, user interface 104, and assist button 105 {…}; [0028] {…} in some cases, a user inserts a depleted battery only partially but retains the depleted battery and the charged battery.
control the first battery locking device to be locked when exchange of batteries between the authenticated vehicle and the battery charger is completed.  
Hall at least at [0004] An exchangeable electric vehicle battery receptacle, kiosk and infrastructure are disclosed herein; Generally including an exchangeable battery kiosk with a dual locking and releasing mechanism to secure an exchangeable battery and dispense the exchangeable battery;

Hall teaches a vehicle battery exchange system Fig. 1, 7 [0019]; however, Hall does not explicitly teach but Tate teaches, a method for electrically charging a battery of an electric vehicle [Abstract] including:

controlling {a} first battery locking device to be unlocked when the vehicle is authenticated, and
Tate at least at [0023] {teaching, controlling a battery locking device [a] remote server 40 {sending an authorization signal} via the network system 30 to a monitoring computer 26, which unlocks {a battery locking device} and permits electric power flow from the electric power utility 60 to the subject {vehicle, i.e., the battery of the vehicle}; Further at [0022] teaching a remote server 40 informing the vehicle operator that the owner of the specific electric power outlet 24 at the remote charging site 20 has been identified and that billing reconciliation will be resolved (214). {…}. 

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a locking device to be unlocked when the vehicle is authenticated, see Tate at least at [0022]-[0023]. Moreover, the Examiner finds that the prior art included each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Tate will better facilitate systems and methods involving vehicle battery exchange systems.

Hall does not explicitly teach but Naito teaches:



a server configured to: communicate with the battery charger and a vehicle and 
Naito at least at [0003] Further, {when using a navigation system, it is possible to detect the vehicle location with the navigation system even in an area unfamiliar to the driver, and then nearby fueling facilities are displayed on the navigation screen}, so that the driver can find the location of the nearest gas station by referring to the displayed navigation screen. Naito [0004] However, in the case of a vehicle using a motor which is driven by power supplied from a battery as a drive source, the navigation system should locate not only a battery charging facility in the vicinity of the vehicle, but the located charging facility should provide efficient charging.
guiding the vehicle to a position of the battery charger when a charge request is received from the vehicle, 15
Naito at least at [0008] teaching, a travel guidance system according to a first aspect of the present invention, by adopting a new charging method to leave and {[request sent to facility] recharging of an on-board battery at a charging facility}, and notifying the driver of the most suitable charging facility for leaving an on-board battery, it becomes possible to perform efficient recharging for a vehicle having a plurality of on-board batteries. 

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a server communicating with a battery charger and a vehicle, including using e.g., GPS navigation to guide the vehicle to the charger. See Naito at least at [0003]-[0004], [0008]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Naito will better facilitate systems and methods involving vehicle battery exchange systems.

Regarding claim 2: 
Hall in combination with the cited references teach the limitations of claim 1:
Tate teaches:
2. The vehicle battery exchange system of claim 1, wherein the server controls {a} battery locking device to be unlocked when the vehicle is authenticated and payment for the exchange of batteries is completed with a vehicle manager.  
Tate at least at [0023] {teaching, controlling a battery locking device [a] remote server 40 {sending an authorization signal} via the network system 30 to a monitoring computer 26, which unlocks {a battery locking device} and permits electric power flow from the electric power utility 60 to the subject {vehicle, i.e., the battery of the vehicle}; Further at [0021]-[0022] teaching a remote server 40 informing the vehicle operator that the owner of the specific electric power outlet 24 at the remote charging site 20 has been identified and that billing reconciliation will be resolved (214). {…}. The remote server 40 authorizes billing transfer {a vehicle manager} to the account of the owner of the subject vehicle 10, and an on-vehicle indicator shows that electricity consumption will be paid by the owner of the subject vehicle 10

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a locking device to be unlocked when the vehicle is authenticated and payment completed, see Tate at least at [0022]-[0023]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Tate will better facilitate systems and methods involving vehicle battery exchange systems.

Regarding claim 3: 
Hall in combination with the cited references teach the limitations of claim 2:
Tate teaches:
3. The vehicle battery exchange system of claim 2, wherein after the payment for the exchange of batteries is completed with the vehicle manager, the server performs cost settlement for the exchange of batteries with a manager of a parking area.  
Tate at least at [0023] {teaching, controlling a battery locking device [a] remote server 40 {sending an authorization signal} via the network system 30 to a monitoring computer 26, which unlocks and permits electric power flow from the electric power utility 60 to the subject {vehicle, i.e., the battery of the vehicle}; Further at [0021]-[0022] teaching a remote server 40 informing the vehicle operator that the {e.g., the owner or “manager of a home driveway”} of the specific electric power outlet 24 at the remote charging site 20 has been identified and that billing reconciliation will be resolved (214). {…}. The remote server 40 authorizes billing transfer {a vehicle manager} to the account of the owner of the subject vehicle 10, and an on-vehicle indicator shows that electricity consumption will be paid by the owner of the subject vehicle 10

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to additionally include cost settlement for the exchange of batteries with a vehicle manager taught in Tate at least at [0021]-[0023]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Tate will better facilitate systems and methods involving vehicle battery exchange systems.

Claims 4-7 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20180029496 A1 to Hall, in view of US 20100274690 A1 to Tate, in view of U.S. App. Pub. No. US 20100106401 A1 to Naito, further in view of U.S. App. Pub. No. US 20160117759 A1 to Penilla.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)

Regarding claim 4: 
Hall teaches:
4. The vehicle battery exchange system of claim 2, wherein the server includes information on durability of each of the batteries in the battery charger, and 
Hall at least at [0020]-[0021]  teaching, In some embodiments, one of the plurality of receptacle slots 101 is maintained as empty to receive a depleted exchangeable battery 102 from a user. Each of the other of the plurality of receptacle slots 101 holds an exchangeable battery. Kiosk 100 maintains the one empty receptacle slot 101 by dispensing a fully charged battery 102 to the user upon receiving the depleted battery 102

Hall teaches a vehicle battery exchange system Fig. 1, 7 [0019]; however, Hall does not explicitly teach but Tate teaches, a method for electrically charging a battery of an electric vehicle [Abstract] including:

wherein the server is configured to: 10conduct the payment for the exchange of batteries with the vehicle manager, {the payment including a deposit}, and when the exchange of batteries between the authenticated vehicle and the battery charger is completed, 
{deducting} a differential amount of money based on durability of the 15exchanged batteries from the deposit {…} to the vehicle manager
Tate at least at [0023] {teaching, controlling a battery locking device [a] remote server 40 {sending an authorization signal} via the network system 30 to a monitoring computer 26, which unlocks and permits electric power flow from the electric power utility 60 to the subject {vehicle, i.e., the battery of the vehicle}; Further at [0021]-[0022] teaching a remote server 40 informing the vehicle operator that the owner of the specific electric power outlet 24 at the remote charging site 20 has been identified and that {billing reconciliation} will be resolved (214). {…}. The remote server 40 authorizes billing transfer {a vehicle manager} to the account of the owner of the subject vehicle 10, and an on-vehicle indicator shows that electricity consumption will be paid by the owner of the subject vehicle 10

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a process payment, including a deposit, when battery exchange is authorized, see Tate at least at [0021]-[0023]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Tate will better facilitate systems and methods involving vehicle battery exchange systems.

Hall does not explicitly teach but Penilla teaches where:

the payment {includes} a deposit, and {…}
{refunding} a resulting deposit {…}.  
Penilla [0162]-[0163] After the deposit has been completed, the volt box calculates if there is a refund due to the user or if the transaction has been completed. If the volt box determines that damaged volt bars have been detected, an exception code is sent to the server at the processing hub that tags the volt box for volt bar replacement service.

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include processing payments including a deposit and refund if one results, see Penilla at least at [0162]-[0163]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Penilla will better facilitate systems and methods involving vehicle battery exchange systems.

Regarding claim 5: 
Hall in combination with the cited references teach the limitations of claim 4: 
Penilla teaches:
5. The vehicle battery exchange system of claim 4, wherein the server refunds the deposit in full to the vehicle manager, 20when durability of batteries moved from the vehicle to the battery charger is higher than durability of batteries moved from the battery charger to the vehicle. 
Penilla [0162]-[0163] After the deposit has been completed, the volt box calculates if there is a refund due to the user or if the transaction has been completed. If the volt box determines that damaged volt bars have been detected, an exception code is sent to the server at the processing hub that tags the volt box for volt bar replacement service.
 
One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include processing payment including a deposit and refund if one results, see Penilla at least at [0162]-[0163]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Penilla will better facilitate systems and methods involving vehicle battery exchange systems.

Regarding claim 6: 
Hall teaches:
6. The vehicle battery exchange system of claim 2, wherein 25the battery charger includes information on durability of each DB1/ 109773093.1 22of the batteries in the battery charger, and wherein the server is configured to: 
Hall at least at [0020]-[0021]  teaching, In some embodiments, one of the plurality of receptacle slots 101 is maintained as empty to receive a depleted exchangeable battery 102 from a user. Each of the other of the plurality of receptacle slots 101 holds an exchangeable battery. Kiosk 100 maintains the one empty receptacle slot 101 by dispensing a fully charged battery 102 to the user upon receiving the depleted battery 102

Hall teaches a vehicle battery exchange system Fig. 1, 7 [0019]; however, Hall does not explicitly teach but Tate teaches, a method for electrically charging a battery of an electric vehicle [Abstract] including:

{conducting} the payment for the exchange of the batteries with the vehicle manager, {…}
{deducting}, when the exchange of batteries between the authenticated vehicle and the battery charger is completed, deduct a differential amount of money based on durability of the exchanged batteries from the deposit and then 
Tate at least at [0023] {teaching, controlling a battery locking device [a] remote server 40 {sending an authorization signal} via the network system 30 to a monitoring computer 26, which unlocks and permits electric power flow from the electric power utility 60 to the subject {vehicle, i.e., the battery of the vehicle}; Further at [0021]-[0022] teaching a remote server 40 informing the vehicle operator that the owner of the specific electric power outlet 24 at the remote charging site 20 has been identified and that billing reconciliation will be resolved (214). {…}. The remote server 40 authorizes billing transfer {a vehicle manager} to the account of the owner of the subject vehicle 10, and an on-vehicle indicator shows that electricity consumption will be paid by the owner of the subject vehicle 10

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a process payment, including a deposit, when battery exchange is authorized, see Tate at least at [0021]-[0023]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Tate will better facilitate systems and methods involving vehicle battery exchange systems.

Hall does not explicitly teach but Penilla teaches where:

the payment including {a deposit}, and  5
{refunding} a resulting deposit {…} 
Penilla [0162]-[0163] After the deposit has been completed, the volt box calculates if there is a refund due to the user or if the transaction has been completed. If the volt box determines that damaged volt bars have been detected, an exception code is sent to the server at the processing hub that tags the volt box for volt bar replacement service.

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include processing payments including a deposit and refund if one results, see Penilla at least at [0162]-[0163]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Penilla will better facilitate systems and methods involving vehicle battery exchange systems.

Regarding claim 7: 
Hall teaches:
7. The vehicle battery exchange system of claim 1, wherein the server includes information on durability of each of the batteries in the battery charger, and 
Hall at least at [0020]-[0021]  teaching, In some embodiments, one of the plurality of receptacle slots 101 is maintained as empty to receive a depleted exchangeable battery 102 from a user. Each of the other of the plurality of receptacle slots 101 holds an exchangeable battery. Kiosk 100 maintains the one empty receptacle slot 101 by dispensing a fully charged battery 102 to the user upon receiving the depleted battery 102

Hall does not explicitly teach but Penilla teaches where:

{determining} that a battery of which the durability is degraded to or below a predetermined 15level needs to be collected.  
Penilla [Abstract], The battery carrier includes slots for receiving the plurality of batteries and control systems for communicating over a network. The control systems are configured for identifying presence of batteries in the slots of the battery carrier and charge level {degraded e.g., depleted, no charge} of batteries present in the slots; [0162]-[0163] If the volt box determines that damaged volt bars have been detected, an exception code is sent to the server at the processing hub that tags the volt box for volt bar replacement service.

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include processing payments including a determining the degradation level of a battery to replacement, see Penilla at least at [0162]-[0163]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Penilla will better facilitate systems and methods involving vehicle battery exchange systems.

Regarding claim 8: 
Hall in combination with the cited references teach the limitations of claim 1:
Naito teaches:
8. The vehicle battery exchange system of claim 1, wherein when the server guides the vehicle to the position of the battery charger, the server provides the vehicle with guidance 20information including at least one piece of information among information on a {distance from the vehicle}, the number of the batteries, durability of the batteries, or an exchange price.  
Naito at least at [0008] teaching, a travel guidance system according to a first aspect of the present invention, by adopting a new charging method to leave and {[request sent to facility] recharging of an on-board battery at a charging facility}, and notifying the driver of the most suitable charging facility for leaving an on-board battery, it becomes possible to perform efficient recharging for a vehicle having a plurality of on-board batteries. 

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a server communicating with a battery charger and a vehicle, including using e.g., GPS navigation to guide the vehicle to the charger e.g., gps calculated distance. See Naito at least at [0003]-[0004], [0008]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Naito will better facilitate systems and methods involving vehicle battery exchange systems.

Regarding claim 9: 
Hall teaches:
{controlling} the first battery locking device to be locked when the exchange of batteries between the authenticated vehicle and the battery charger is completed.  
Hall at least at [0004] An exchangeable electric vehicle battery receptacle, kiosk and infrastructure are disclosed herein; Generally including an exchangeable battery kiosk with a dual locking and releasing mechanism to secure an exchangeable battery and dispense the exchangeable battery;

Hall does not explicitly teach but Tate teaches:

9. The vehicle battery exchange system of claim 1, wherein 25the server controls a {second battery locking device} of the vehicle DB1/ 109773093.1 23to be unlocked when the vehicle is authenticated, and 
Tate at least at [0023] {teaching, controlling a second battery locking device [a] remote server 40 {sending an authorization signal} via the network system 30 to a monitoring computer 26, which unlocks {a battery locking device} and permits electric power flow from the electric power utility 60 to the subject {vehicle, i.e., the battery of the vehicle}; Further at [0021]-[0022] teaching a remote server 40 informing the vehicle operator that the owner of the specific electric power outlet 24 at the remote charging site 20 has been identified and that billing reconciliation will be resolved (214). {…}. The remote server 40 authorizes billing transfer {a vehicle manager} to the account of the owner of the subject vehicle 10, and an on-vehicle indicator shows that electricity consumption will be paid by the owner of the subject vehicle 10

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a second locking device to be unlocked when the vehicle is authenticated, see Tate at least at [0021]-[0023]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Tate will better facilitate systems and methods involving vehicle battery exchange systems.

Claims 10 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20180029496 A1 to Hall, in view of US 20100274690 A1 to Tate, in view of U.S. App. Pub. No. US 20100106401 A1 to Naito, further in view of U.S. App. Pub. No. US 20170364995 A1 to Yan.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 10: 
Hall in combination with the references cited teach the limitations of claim 1.
Yan teaches:
10. The vehicle battery exchange system of claim 1, wherein the server determines that the vehicle arrives in a parking area when arrival information is received from the vehicle, and 
Yan at least at [0005] teaching a back-end management system is networked with each rental pile, so that the renter can return the {bicycle e.g., battery} at any other rental outlet. To return the bicycle, the renter can place the bicycle to the locking position, so that the information in the rental card is read by the card reader again, and the bicycle is locked to the rental pile. Thus, the bicycle is returned successfully

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles {e.g., bikes}. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a server determining a vehicle arrives when arrival information is received from the vehicle, see Tate at least at [0022]-[0023]. Moreover, the Examiner finds that the prior art included each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Yan will better facilitate systems and methods involving vehicle battery exchange systems.

Hall in combination with the cited references above do not explicitly teach but Tate teaches:

{controlling} the first battery locking device to be unlocked when the 10vehicle is authenticated and arrives in the parking area.  
Tate at least at [0023] {teaching, controlling a battery locking device [a] remote server 40 {sending an authorization signal} via the network system 30 to a monitoring computer 26, which unlocks {a battery locking device} and permits electric power flow from the electric power utility 60 to the subject {vehicle, i.e., the battery of the vehicle}; Further at [0022] teaching a remote server 40 informing the vehicle operator that the owner of the specific electric power outlet 24 at the remote charging site 20 has been identified and that billing reconciliation will be resolved (214). {…}. 

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a locking device to be unlocked when the vehicle is authenticated, e.g., while at a charging station, see Tate at least at [0022]-[0023]. Moreover, the Examiner finds that the prior art included each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Tate will better facilitate systems and methods involving vehicle battery exchange systems.

Regarding claim 11: 
Hall in combination with the references cited teach the limitations of claim 2:
Yan teaches:
11. The vehicle battery exchange system of claim 2, wherein the server is configured to: provide {password information to a terminal of the vehicle 15manager or the vehicle when the payment} for the exchange of batteries is completed with the vehicle manager, 
{determining} that the vehicle arrives in a parking area when the {…} information is received from the terminal or the vehicle of the vehicle manager, and  20
Yan [0084] teaching, if there is no deposit or the deposit is not enough, payment deduction from an electronic wallet or payment deduction by password-free and signature-free micropayment may be used; Yan at least at [0005] teaching a back-end management system is networked with each rental pile, so that the renter can return the {bicycle e.g., battery} at any other rental outlet. To return the bicycle, the renter can place the bicycle to the locking position, so that the information in the rental card is read by the card reader again, and the bicycle is locked to the rental pile. Thus, the bicycle is returned successfully

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles {e.g., bikes}. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a server determining a vehicle arrives when arrival information is received from the vehicle, see Tate at least at [0022]-[0023]. Moreover, the Examiner finds that the prior art included each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Yan will better facilitate systems and methods involving vehicle battery exchange systems.

Hall teaches a vehicle battery exchange system Fig. 1, 7 [0019]; however, Hall does not explicitly teach but Tate teaches:

control the first battery locking device to be unlocked when the vehicle is authenticated and arrives in the parking area. 
Tate at least at [0023] {teaching, controlling a battery locking device [a] remote server 40 {sending an authorization signal} via the network system 30 to a monitoring computer 26, which unlocks {a battery locking device} and permits electric power flow from the electric power utility 60 to the subject {vehicle, i.e., the battery of the vehicle}; Further at [0022] teaching a remote server 40 informing the vehicle operator that the owner of the specific electric power outlet 24 at the remote charging site 20 has been identified and that billing reconciliation will be resolved (214). {…}. 

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a locking device to be unlocked when the vehicle is authenticated, see Tate at least at [0022]-[0023]. Moreover, the Examiner finds that the prior art included each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Tate will better facilitate systems and methods involving vehicle battery exchange systems. 

Regarding claim 12: 
Hall in combination with the cited references teach the limitations of claim 2:
Tate teaches:
12. The vehicle battery exchange system of claim 2, wherein the vehicle manager is a vehicle owner or a vehicle driver, and  25wherein communication between the server and the vehicle is DB1/ 109773093.1 24performed by direct wireless communication with the vehicle or wireless communication via a terminal of the vehicle manager.  
Tate at least at [0011] teaching, the control module (CM) 19 has a wireless telematics communications system capable of short-range wireless communications to a handheld device 19A, e.g., a cell phone. In one embodiment the handheld device 19A is loaded with a software application that includes a wireless protocol to communicate with the control module 19, and the handheld device 19A executes the extra-vehicle communications, including communication to the remote server 40 via the communications network system 30. 

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a communication between a server and the vehicle using wireless communication via a terminal of the vehicle, see Tate at least at [0011]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Tate will better facilitate systems and methods involving vehicle battery exchange systems.

Regarding claim 13: 
Hall in combination with the cited references teach the limitations of claim 1:
Hall teaches:
{…} when the state-of-charge of the battery stored therein is insufficient, the battery charger receives power {…} to which the battery charger belongs so as to charge the battery.  
Hall at least at [0004] {including an exchangeable battery kiosk with a locking and releasing mechanism to secure an exchangeable battery}; [0018]-[0019] FIG. 1 {system including charger for multiple batteries} depicting one embodiment of an exchangeable battery kiosk according to the claimed invention. Kiosk 100 includes receptacle slot 101, exchangeable battery 102, maintenance panel 103, user interface 104, and assist button 105 {…}; [0028] {…} in some cases, a user inserts a depleted battery only partially but retains the depleted battery and the charged battery.

Hall does not explicitly teach but Naito teaches:

13. The vehicle battery exchange system of claim 1, wherein 5a parking area is a parking area of a house, and wherein, 
Naito at least at [0034] Further, the battery unit 6 is connected to a charge connector 19 provided on a side wall of the vehicle 1 By connecting the charge connector 19 to a power supply source such as a wall socket at home or in a charging facility, the first battery 7A and the second battery 7B can be charged.


One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a parking area is a parking area of a home of the vehicle owner. See Naito at least at [0034]. Moreover, the Examiner finds that the prior art includes each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Naito will better facilitate systems and methods involving vehicle battery exchange systems.

Regarding claim 14: 
Hall teaches:
controlling, by the server, the first battery locking device to be locked when exchange of batteries between the authenticated vehicle and the battery charger is completed.
Hall at least at [0004] An exchangeable electric vehicle battery receptacle, kiosk and infrastructure are disclosed herein; Generally including an exchangeable battery kiosk with a dual locking and releasing mechanism to secure an exchangeable battery and dispense the exchangeable [charged] battery; Hall at least at [0018]-[0019] FIG. 1 {system including charger for multiple batteries} depicting one embodiment of an exchangeable battery kiosk according to the claimed invention; 

Hall teaches a vehicle battery exchange system Fig. 1, 7 [0019]; however, Hall does not explicitly teach but Tate teaches, a method for electrically charging a battery of an electric vehicle [Abstract] including:

performing authentication between the server and the vehicle; controlling, by the server, a first battery locking device of the battery charger to be unlocked when the vehicle is 20authenticated; and 
Tate at least at [0023] {teaching, controlling a battery locking device [a] remote server 40 {sending an autorization signal} via the network system 30 to a monitoring computer 26, which unlocks {a battery locking device} and permits electric power flow from the electric power utility 60 to the subject {vehicle, i.e., the battery of the vehicle}; Further at [0022] teaching a remote server 40 informing the vehicle operator that the owner of the specific electric power outlet 24 at the remote charging site 20 has been identified and that billing reconciliation will be resolved (214). {…}. 

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a locking device to be unlocked when the vehicle is authenticated, see Tate at least at [0022]-[0023]. Moreover, the Examiner finds that the prior art included each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Tate will better facilitate systems and methods involving vehicle battery exchange systems.

Hall does not explicitly teach but Naito teaches:

14. A method of controlling a vehicle battery exchange system, the method comprising: receiving, by a server, a charge request from a vehicle;
Naito at least at [0003] Further, {when using a navigation system, it is possible to detect the vehicle location with the navigation system even in an area unfamiliar to the driver, and then nearby fueling facilities are displayed on the navigation screen}, so that the driver can find the location of the nearest gas station by referring to the displayed navigation screen. Naito [0004] However, in the case of a vehicle using a motor which is driven by power supplied from a battery as a drive source, the navigation system should locate not only a battery charging facility in the vicinity of the vehicle, but the located charging facility should provide efficient charging.
guiding, by the server, the vehicle to a position of a 15battery charger; 
Naito at least at [0008] teaching, a travel guidance system according to a first aspect of the present invention, by adopting a new charging method to leave and {[request sent to facility] recharging of an on-board battery at a charging facility}, and notifying the driver of the most suitable charging facility for leaving an on-board battery, it becomes possible to perform efficient recharging for a vehicle having a plurality of on-board batteries. 

One of ordinary skill in the art would have been motivated to combine the references for the above rejections according to KSR exemplary rationale for combining prior art references according to known methods to yield predictable results. The references are analogous as they are both related to vehicle battery charging systems for electric vehicles. Additionally, one would be motivated to combine the references to control the battery locking and charging a device as taught in Hall to include a server communicating with a battery charger and a vehicle, including using e.g., GPS navigation to guide the vehicle to the charger. See Naito at least at [0003]-[0004], [0008]. Moreover, the Examiner finds that the prior art included each element claimed, with the only difference between the lack of combining the elements in a single reference. To substitute the teachings of Hall with that of Naito will better facilitate systems and methods involving vehicle battery exchange systems.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20170190259 A1 to Penilla. 
(2) U.S. Patent Application Publication US 20130300374 A1 to Tomita.
(3) U.S. Patent Application Publication US 20170324256 A1 to McMorrow.
(4) U.S. Patent Application Publication US 20160121198 A1 to Doerksen.
(5) U.S. Patent Application Publication US 20170039631 A1 to Luke.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694